Exhibit 10.16

Financing Agreement

          This Financing Agreement is made and entered into by and between
Summit Financial Resources, L.P., 2455 East Parley’s Way, Suite 200, Salt Lake
City, Utah 84109, Attention: Senior Portfolio Manager, and Artisanal Cheese,
LLC, a New York limited liability company, 500 West 37th Street, New York City,
New York 10018, Attention: CEO.

          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

          1.          Definitions. Terms defined in the singular shall have the
same meaning when used in the plural and vice versa. Terms defined in the UCC
shall have the meanings set forth in the UCC, except as otherwise defined
herein. As used herein, the term:

          “Acceptable Account” means an Account of Client conforming to the
representations, warranties, and requirements of Section 14, Acceptable
Accounts.

          “Accounts” shall have the meaning set forth in the definition of
Collateral.

          “Account Debtor” means any person or entity obligated for payment of
an Account.

          “Account Debtor Dispute” means any delay or failure of an Account
Debtor to timely pay an Account or any portion of an Account for any reason
which is not solely a Credit Problem, including, without limitation, any dispute
with or claim against Client (whether or not relating to the goods sold or
services performed giving rise to the Account), whether or not valid, setoff,
deduction, or any other alleged defense or counterclaim. An Account subject to
both a Credit Problem and an Account Debtor Dispute shall be treated as subject
only to an Account Debtor Dispute. An Account subject to both an Insolvency
Event and an Account Debtor Dispute shall be treated as subject only to an
Account Debtor Dispute.

          “Account Due Date” means ninety (90) days from the date of the invoice
evidencing the Account.

          “Advance” means an advance of any portion of the Purchase Price to or
on behalf of Client.

          “Advance Rate” means Eighty-Five Percent (85%), or such other Percent
as may be determined from time to time by Summit in its sole discretion.

          “Agreement” means this Financing Agreement, together with any
amendments, addenda, and modifications.

          “Authorized Overadvance” means an Overadvance authorized in writing by
Summit.

          “Banking Business Day” means any day not a Saturday, Sunday, legal
holiday in the State of Utah, or day on which national banks in the State of
Utah are authorized to close.

          “Chargeback Account” means an outstanding Purchased Account which is
past the Account Due Date or is determined to no longer be an Acceptable
Account.

          “Client” means Artisanal Cheese, LLC, a limited liability company
organized and existing under the laws of the State of New York, its successors
and assigns.

          “Client Affiliate” means American Home Food Products, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials


--------------------------------------------------------------------------------




          “Client Affiliate Past Due Taxes” means the past due taxes owing as of
the date of this Agreement by Client Affiliate to the Internal Revenue Service
in the approximate amount of six hundred twenty thousand dollars ($620,000.00).

          “Collateral” means the following personal property of Client, wherever
located, now owned or existing or hereafter acquired or created, all additions
and accessions thereto, all replacements, insurance or condemnation proceeds,
all documents covering any of the Collateral, all leases of any of the
Collateral, all rents, revenues, issues, profits and proceeds arising from the
sale, lease, license, encumbrance, collection, or any other temporary or
permanent disposition of any of the Collateral or any interest therein, all
amendments, modifications, renewals, extensions, and replacements thereof, and
all products and proceeds thereof: (a) all inventory (the “Inventory”); (b) all
accounts (the “Accounts”); (c) all equipment, goods and motor vehicles
(collectively, the “Equipment”); (d) all general intangibles, excluding any and
all patents, trademarks and copyrights (registered or unregistered), trade
secrets, domain names and addresses, and intellectual property licenses; (e) any
and all promissory notes and instruments payable to or owing to Client or held
by Client; any and all leases under which Client is the lessor; any and all
chattel paper in favor of, owing to, or held by Client, including, without
limitation, any and all conditional sale contracts or other sales agreements,
whether Client is the original party or the assignee; and any and all security
agreements, collateral and titles to motor vehicles which secure any of the
foregoing obligations; (f) all deposit accounts, including without limitation,
all interest, dividends or distributions accrued or to accrue thereon, whether
or not due; (g) all investment property, including all interest, dividends or
distributions accrued or to accrue thereon, whether or not due; (h) all
documents; (i) all letter-of-credit rights; (j) all supporting obligations; and
(k) all balances, deposits, debts or any other amounts or obligations of Summit
owing to Client, including, without limitation, any Reserve, whether or not due.

          “Collateral Management Fee” means Three One Hundredths of One Percent
(0.03%) of the face amount of each Purchased Account for each period of One (1)
day or portion thereof, that the Purchased Account remains outstanding until
payment in full is applied to the Purchased Account, due and payable in arrears.

          “Collected Payments” means collections and payments received by Summit
on Accounts of Client, less all interest, Fees and Charges, amounts due and
payable to Summit by Client, deductions and setoffs. Credits for Collected
Payments shall be provisional and subject to final payment and collection of the
deposited item. For purposes of calculating interest owing, Collected Payments
delivered to a bank or other agent on behalf of Summit shall be deemed received
three (3) Banking Business Days after the date of receipt of advice by Summit
from the bank or agent that the Collected Payments have been credited to the
account of Summit.

          “Credit Problem” means any delay or failure of an Account Debtor to
timely pay an Account or any portion of an Account due solely to financial or
cash flow problems of the Account Debtor.

          “Daily Funds Rate” means the prime rate as announced in the Wall
Street Journal plus Two Percent (2%) divided by 360. The initial prime rate
shall be the prime rate in effect on the date of this Agreement. The Daily Funds
Rate may be adjusted from time to time as of the date of any change in the prime
rate.

          “Default Rate” means the Daily Funds Rate plus Five Percent (5.0%) per
annum.

          “Equipment” shall have the meaning set forth in the definition of
Collateral.

          “Event of Default” shall have the meaning set forth in Section 26,
Default and Remedies.

          “Fees and Charges” means the Origination Fee, the Renewal Fees, the
Collateral Management Fees, the Supplemental Fee, and the Other Charges.

          “Financing Period” means an initial period of one (1) year commencing
on the date of this Agreement and thereafter successive periods of one (1) year
each commencing upon completion of each prior Financing Period.

          “Insolvency Event” means the filing of a voluntary or involuntary
petition in bankruptcy under Title 11 of the United States Code or an assignment
for the benefit of creditors, within ninety (90) days of the invoice date.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

2

--------------------------------------------------------------------------------




          “Inventory” shall have the meaning set forth in the definition of
Collateral.

          “Maximum Credit Line” means seven hundred fifty thousand Dollars
($750,000) or such other amount as may be determined from time to time by Summit
in its sole discretion.

          “Monthly Minimum” means Two-Tenths Percent (0.2%) of the Maximum
Credit Line.

          “Origination Fee” means Five-Tenths Percent (0.5%) of the Maximum
Credit Line. The Origination Fee shall be due and payable upon execution of this
Agreement. In the event the Maximum Credit Line is increased during the first
year of this Agreement, an additional Origination Fee shall be charged on the
amount of the increase, prorated from the date of the increase to the
anniversary date of this Agreement. Any additional Origination Fee shall be due
and payable on the effective date of the increase in the Maximum Credit Line. In
the event of a decrease in the Maximum Credit Line, no refund or credit shall be
given for any Origination Fee which has been paid.

          “Other Charges” means the following fees and charges:

                    a.          Any Payment Conversion Fees.

                    b.          All other charges and fees which may be charged
by Summit pursuant to this Agreement, other than the Origination Fee, Renewal
Fees, Collateral Management Fee, and Supplemental Fee.

          “Outstanding Advances” means Advances for which Summit has not
received Collected Payments in full and includes Advances against Chargeback
Accounts for which Collected Payments in full have not been received and the
full re-purchase price has not been paid.

          “Overadvance” means (a) the amount by which the Outstanding Advances
exceed the Maximum Credit Line, or (b) the amount by which the Outstanding
Advances exceed Purchased Accounts which are not Chargeback Accounts multiplied
by the Advance Rate.

          “Payment Conversion Fee” means Ten Percent (10%) of any payment
received by Client on a Purchased Account which is not tendered to Summit as
required in this Agreement.

          “Purchase Price” of an Account means the face amount of the Account
less all interest and Fees and Charges.

          “Purchased Account” means an Account that has been purchased by Summit
pursuant to Section 2, Purchase of Accounts.

          “Qualified Bank Financing” means financing provided directly by a full
service commercial bank whose deposits are insured by the Federal Deposit
Insurance Corporation in the form of a revolving line of credit for which the
primary collateral is Client’s Accounts. Financing provided by a subsidiary,
affiliate or division of such a bank does not qualify as Qualified Bank
Financing.

          “Renewal Fee” means Five-Tenths Percent (0.5%) of the Maximum Credit
Line. The Renewal Fee shall be due and payable upon each anniversary of the
Agreement. In the event the Maximum Credit Line is increased after the first
year of this Agreement, an additional Renewal Fee shall be charged on the amount
of the increase, prorated from the date of increase to the next anniversary date
of this Agreement. Any additional Renewal Fee shall be due and payable on the
effective date of the increase in the Maximum Credit Line. In the event of a
decrease in the Maximum Credit Line, no refund or credit shall be given for any
Renewal Fee which has been paid.

          “Reserve” means such amount as may be determined from time to time by
Summit in its sole discretion.

          “Settlement Date” means dates set by Summit, which dates shall be at
least weekly.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

3

--------------------------------------------------------------------------------




          “Summit” means Summit Financial Resources, L.P., a Hawaii limited
partnership, its successors and assigns.

          “Supplemental Fee” means the amount by which the Monthly Minimum
exceeds amount of interest on Advances and Collateral Management Fees each
calendar month, prorated for the first and last months of this Agreement.

          “UCC” means the Uniform Commercial Code, as adopted now or in the
future in the State of Utah.

          2.          Purchase of Account.

          Client shall request purchase of Accounts by submitting to Summit a
Schedule of Accounts and Bill of Sale, copies of the invoices listed on the
Schedule of Accounts and Bill of Sale, supporting documentation for such
invoices as requested by Summit, and such other documentation as required by
Summit. Summit shall notify Client which Accounts are purchased by providing
reports to Client.

          Unless otherwise agreed in writing by Summit, upon purchase by Summit
of any Account, Client shall thereafter offer all Accounts owing by that Account
Debtor for purchase by Summit. Summit may also require that all Accounts owing
by that Account Debtor which Summit declines to purchase nonetheless be subject
to Section 13 Collection Procedures and be paid to Summit.

          Summit may purchase from Client such Acceptable Accounts as Summit
elects. All purchases shall be subject to the terms and conditions of this
Agreement. THE OBLIGATION OF SUMMIT TO PURCHASE ACCOUNTS FROM CLIENT IS
DISCRETIONARY AND SUMMIT SHALL HAVE NO OBLIGATION TO PURCHASE ANY ACCOUNT FROM
CLIENT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT. Summit may
decline to purchase any Account submitted by Client for any reason or for no
reason, without notice, regardless of any course of conduct or past purchases of
Accounts by Summit. Each purchase by Summit shall be a true purchase with
transfer of all legal and equitable title and shall not be deemed to be a loan
agreement or secured transaction. Client shall thereafter have no right, title
or interest in or to Purchased Accounts. Client shall make appropriate entries
on its books and records disclosing the sale of Purchased Accounts to Summit. In
the event Summit determines that it will no longer purchase any Acceptable
Accounts from Client, and provided no Event of Default has occurred, Summit will
give Client thirty (30) days written notice prior to ceasing purchase of all
Acceptable Accounts.

          Summit shall be the sole and exclusive purchaser of Client’s Accounts.
Client will not sell, factor or otherwise finance its Accounts and shall not
grant any other security interest in its Accounts or Inventory.

          3.           Purchase Price of Accounts.

          The Purchase Price shall be payable as follows: (i) an amount equal to
the face amount of the Account multiplied by the Advance Rate shall be payable
upon purchase of the Account by Summit; and (ii) the balance of the Purchase
Price shall be payable after receipt of Collected Payments in full for the
Purchased Account, such balance to be paid on the next Settlement Date;
provided, however, that notwithstanding anything to the contrary in this
Agreement, Summit shall not be obligated to make any Advance if, after making
the Advance, the amount of all Outstanding Advances will exceed the Maximum
Credit Line.

          Payment shall be made in accordance with any written instructions of
Client which are agreed to by Summit. Absent other instructions, payment shall
be made by mailing a check to Client.

          4.           Interest, Fees and Charges.

          Interest shall accrue on Outstanding Advances, both before and after
judgment, from the date of disbursement until receipt of Collected Payments, at
the Daily Funds Rate. Upon occurrence of an Event of Default, interest on
Outstanding Advances shall thereafter accrue, both before and after judgment, at
the Default Rate until receipt of Collected Payments.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

4

--------------------------------------------------------------------------------




          In addition, Client shall pay Summit the Fees and Charges. The
Collateral Management Fees are for monitoring of the Collateral, collection of
the Accounts, and administration of this Agreement. The Collateral Management
Fees are not intended to be and shall not be construed to be interest.

          Interest and Fees and Charges may be deducted from Advances or from
Collected Payments.

          5.          Recourse Purchases.

          Unless specifically designated otherwise in writing by Summit, all
Accounts shall be purchased with recourse and shall become a Chargeback Account
if not paid in full by the Account Due Date.

          6.          Re-Purchase Obligation and Chargeback Accounts.

          If (i) a Purchased Account is not paid in full by the Account Due
Date, or (ii) if at any time Summit determines that the Purchased Account is no
longer an Acceptable Account, the Purchased Account shall thereupon
automatically be a Chargeback Account without any action by Summit.

          Client shall immediately re-purchase all Chargeback Accounts by paying
Summit the amount of the outstanding Advance against the Chargeback Account,
plus accrued interest, and Collateral Management Fees thereon.

          Interest shall accrue on Chargeback Accounts at the Default Rate until
the re-purchase amount is paid in full.

          7.          Overadvance.

          Authorized Overadvances shall be due upon demand by Summit. Authorized
Overadvances shall accrue interest at the Daily Funds Rate plus Three Percent
(3.00%) per annum.

          If at any time an Overadvance exists which is not an Authorized
Overadvance, Client shall immediately make payment to Summit of an amount equal
to the Overadvance. If such payment is not immediately made, interest shall
accrue on the Overadvance at the Default Rate regardless of whether Summit
waives the Event of Default caused by such non-payment.

          8.          Conditions Precedent to Advances.

          Summit shall not purchase any Account or otherwise make any Advance
under this Agreement until all of the following conditions set forth below have
been satisfied. All of the documents referred to below must be in a form and
substance acceptable to Summit.

                       a.          This Agreement and all other documents
contemplated to be executed and delivered to Summit prior to funding have been
fully executed and delivered to Summit.

                       b.          All documents contemplated by this Agreement
which require filing or recording have been properly filed and recorded so that
all of the liens and security interests granted to Summit in connection with
this Agreement will be properly created and perfected and will have a priority
acceptable to Summit.

                       c.          Client has delivered satisfactory evidence to
Summit, in Summit’s sole discretion, that all amounts owing by Client to
JPMorgan Chase Bank, NA, have been paid in full and that all liens,
encumbrances, and security interests granted by Client to JPMorgan Chase Bank,
NA, concerning the Collateral have been terminated or otherwise released,
including, without limitation, that certain UCC Financing Statement filed with
the New York Secretary of State on July 17, 2006, File No. 200607175708197.

                       d.          Client has delivered satisfactory evidence to
Summit, in Summit’s sole discretion, that all tax liens filed against Client or
Client Affiliate have been terminated or otherwise released, including, without

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

5

--------------------------------------------------------------------------------




limitation, (i) that certain state tax lien filed against Client by New York
State on September 16, 2006, File No. 002457758-01; (ii) that certain federal
tax lien filed against Client Affiliate by the Internal Revenue Service on April
2, 2007, File No. 200704020253356; and (iii) that certain federal tax lien filed
against Client Affiliate by the Internal Revenue Service on July 2, 2008, file
No. 20080702046697.

          9.           Reserve.

          Summit may fund the Reserve by withholding amounts owing to Client for
Advances or deducting amounts from Collected Payments.

          Upon non-renewal of the Financing Period, termination of the right of
Client to submit Accounts to Summit as provided in Section 19, Renewal of
Financing Period and Termination of Financing, and payment of all amounts owing
to Summit by Client, any balance of the Reserve shall be paid to Client,
provided that if Summit has reasonable grounds to believe that any collections
or other payments received by Summit may be dishonored, voided, or preferential,
or claims may be made against Summit for which Client would be liable, Summit
may continue to hold the Reserve so long as such matters are outstanding and
unresolved.

          Summit shall be free to use the Reserve as working capital or as
Summit otherwise determines. Summit shall have no obligation to segregate, not
commingle, or otherwise account for the use of the Reserve. Client shall not be
entitled to any interest on the Reserve. The Reserve shall be a debt owed to
Client by Summit, payable in accordance with the terms and conditions of this
Agreement.

          10.           Application of Payments and Collections.

          Summit may apply payments and recoveries first to Fees and Charges,
second to outstanding and accrued interest, and third to Outstanding Advances.

          11.           Setoff and Deduction by Summit.

          As to all amounts owing to Summit by Client, Summit may (i) deduct
such amount from Collected Payments received on Accounts, (ii) setoff and deduct
such amount against Advances or any amount owing by Summit to Client, (iii)
demand payment from Client whereupon Client shall promptly pay such amount to
Summit, or (iv) exercise any combination of the alternatives set forth in this
Section or available under this Agreement, at law, or in equity.

          12.           Excess Interest.

          It is the intent of the parties to comply with any usury law
applicable to this Agreement and to all amounts owing pursuant to this Agreement
and it is understood and agreed that in no event and upon no contingency shall
Client or any guarantor be required to pay interest in excess of the rate
allowed by any laws of any state which are determined to be applicable and
governing. The intention of the parties being to conform strictly to any
applicable usury laws, this Agreement shall be held to be subject to reduction
to the amount allowed under any applicable and governing usury laws as now or
hereafter construed by the courts having jurisdiction. In the event Summit
receives any interest under this Agreement in excess of any highest permissible
rate under any applicable and governing law, such excess interest (including
simple interest thereon at the highest permissible rate which is applicable and
governing) shall be promptly applied to the amounts owing by Client hereunder
and then to Outstanding Advances. To the extent such excess interest is greater
than such amounts, Summit shall promptly remit such overage to Client.

          13.           Reports and Audits.

          Upon request, which request may be made as frequently as determined by
Summit, Client will promptly submit to Summit a current Account Debtor list,
which shall include the name, address, contact person name, phone number and fax
number for each active Account Debtor and such other records and reports
concerning its Accounts, Inventory, the Collateral, and operations as may be
requested by Summit.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

6

--------------------------------------------------------------------------------




          Client shall, at any reasonable time and from time to time, permit
Summit or any representative of Summit to conduct field audits, examine, audit,
and make copies of and extracts from the records and books of, and visit and
inspect the Collateral, properties and assets of, Client, and to discuss the
affairs, finances, and Accounts of Client with any of Client’s officers,
directors, and partners and with Client’s independent accountants.

          14.           Collection Procedures.

                           a.          Unless directed otherwise in writing by
Summit, Client shall promptly mail an invoice to each Account Debtor on each
Purchased Account, which invoice shall be stamped or printed with a notice, in a
form acceptable to Summit, stating that the Account is payable to Summit and
providing payment instructions. Except as agreed otherwise in writing by Summit,
Summit shall have the exclusive right to collect and to receive all payments on
all Purchased Accounts. Client shall not otherwise bill for, submit any invoice,
or otherwise attempt to collect any Purchased Account, except as authorized in
writing by Summit. Summit is authorized to notify Account Debtors of the
assignment and purchase of Client’s Accounts and to direct Account Debtors to
make all payments on Purchased Accounts directly to Summit.

                           b.          Client authorizes Summit to contact
Account Debtors concerning verification and payment of Accounts and to settle or
compromise any Account, in the sole discretion of Summit subject only to acting
in good faith. Client hereby waives and releases any and all claims relating to
or arising out of any act or omission by Summit in the verification and
collection of the Accounts, excluding those based on gross negligence or
intentional misconduct.

                           c.          All collections of Purchased Accounts
shall be handled by Summit. Collection of Accounts in a commercially reasonable
manner does not require, and Summit is not obligated, to commence any legal
action, including the sending of an attorney’s demand letter, to collect any
Account. Client acknowledges and agrees that Summit is not a collection agency
and will not provide debt collection services for Client’s Accounts. If any
Purchased Account is not timely paid, Summit may, but is not obligated to,
engage a collection agency, attorney or other service provider to collect
Purchased Accounts. All commissions, fees and charges of any such collection
agency, attorney or other service provider shall be paid by Client. CLIENT
HEREBY WAIVES AND RELEASES ANY AND ALL CLAIMS RELATING TO OR ARISING OUT OF ANY
ACT OR OMISSION BY SUMMIT IN THE COLLECTION OF PURCHASED ACCOUNTS, GROSS
NEGLIGENCE AND INTENTIONAL MISCONDUCT EXCEPTED.

                           d.          Client shall promptly and completely
respond to all requests from Summit for any information or records requested to
assist in collection of Accounts. If Client fails to respond to any request
within fifteen (15) days, Summit may deem the Account to no longer be an
Acceptable Account.

                           e.          Upon inquiry from an Account Debtor or
upon request of Summit, Client shall notify the Account Debtor to make payment
directly to Summit.

                           f.          Any payments received by Client on
Purchased Accounts shall be held in trust by Client for Summit. In the event an
Account Debtor makes payment to Client on any Purchased Account, Client shall
immediately notify Summit of the payment and deliver the payment to Summit. If
payment is made in cash, such payment shall be immediately delivered to Summit.
If payment is made by check or similar instrument, such instrument shall be
immediately delivered to Summit in the form received without negotiation. If
payment is made by electronic funds transfer, Client shall immediately forward
such payment to Summit by electronic funds transfer.

                           If any payment received by Client on any Account is
deposited or negotiated by Client, or if Client fails to tender the payment to
Summit within Five (5) Banking Business Days of receipt by Client, Client shall
promptly pay Summit the Payment Conversion Fee.

                           Client acknowledges and agrees that it has no right,
title or interest whatsoever in the funds constituting payment of Purchased
Accounts, that said funds are the sole and exclusive property of Summit, and
that any use of or interference with said funds by Client will result in civil
and criminal liability.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

7

--------------------------------------------------------------------------------




                           g.          Client shall immediately notify Summit of
any dispute concerning any Purchased Account and of any bankruptcy filing, lien,
garnishment or other legal action concerning any Purchased Account or Account
Debtor.

                           h.          Summit may, but has no duty to, and
Client hereby authorizes Summit to, execute and file, on behalf of Client or in
Summit’s name, mechanic’s liens and all other notices and documents to create,
perfect, preserve, foreclose and/or release any lien for work performed or
materials provided to improve real property. Except as otherwise instructed by
Summit, Client is authorized to file any such mechanic’s liens and other notices
and documents in Client’s discretion.

          15.             Acceptable Accounts.

          An Acceptable Account must meet all of the following requirements and
conditions unless waived in writing by Summit.

                           a.          Client has sole and unconditional good
title to the Account and the Account and any goods sold to create the Account
are free from any other security interest, assignment, lien or other encumbrance
of any type.

                           b.          The Account is a bona fide obligation of
the Account Debtor for the amount identified on the records of Client and there
have been no payments, deductions, credits, payment terms, or other
modifications or reductions in the amount owing on such Account except as
reported to Summit in writing prior to making an Advance based on the Account.

                           c.          The Account must be submitted to Summit
within Sixty (60) days of the date the goods are sold or the services performed
giving rise to the Account are completed.

                           d.          There are no defenses or setoffs to
payment of the Account which can be asserted by way of defense or counterclaim
against Client or Summit.

                           e.          The Account will be timely paid in full
by the Account Debtor.

                           f.          There have been no extensions,
modifications, or other agreements relating to payment of such Account except as
reported to Summit in writing prior to making an Advance.

                           g.          Any services performed or goods sold
which give rise to the Account have been completed and delivered and have been
rendered or sold in compliance with all applicable laws, ordinances, rules and
regulations and were performed or sold in the ordinary course of Client’s
business.

                           h.         The Account Debtor is located or
authorized to do business within the United States or the Account has been
insured under a policy of credit insurance from an insurer and upon terms
acceptable to Summit.

                           i.         No proceeding has been commenced or
petition filed under any bankruptcy or insolvency law by or against the Account
Debtor; no receiver, trustee or custodian has been appointed for any part of the
property of the Account Debtor; and no property of the Account Debtor has been
assigned for the benefit of creditors.

                           j.         Neither the Account, nor any invoice,
credit application, bill, billing memorandum, correspondence, or any other
document relating to an Account, contracts for or charges interest or any other
charge in excess of the maximum non-usurious rate allowed pursuant to applicable
law.

                           k.         The Account is not past the Account Due
Date.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

8

--------------------------------------------------------------------------------




                           l.        If the total of the outstanding Purchased
Accounts owing by any single Account Debtor equals sixty Percent (60%) or more
of the total outstanding Purchased Accounts owing by all Account Debtors, the
portion of the Purchased Accounts owing by that single Account Debtor in excess
of this limit shall not be Acceptable Accounts.

                           m.        If twenty-five Percent (25%) or more of the
outstanding Accounts owing by an Account Debtor are past the Account Due Date,
none of the Accounts owing by that Account Debtor shall be Acceptable Accounts.

          16.            Grant of Security Interest.

          Client hereby grants Summit a security interest in the Collateral.
Client and Summit acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
Client, regardless of when Advances to Client are actually made or when the
Collateral is acquired.

          The Collateral shall secure all of Client’s present and future debts,
obligations, and liabilities of whatever nature to Summit, including, without
limitation, (a) all obligations of Client under this Agreement, and (b)
transactions in which the documents evidencing the indebtedness refer to this
grant of security interest as providing security therefore.

          Client’s obligations under this Agreement may also be secured by other
collateral as may be evidenced by other documentation apart from this Agreement.

          17.            Representations, Warranties and Covenants of Client.

          Client represents, warrants and covenants that:

                           a.        Client is a limited liability company
organized and existing in good standing under the laws of the State of New York.

                           b.        The complete and exact name of Client is
Artisanal Cheese, LLC. The complete and exact name of the Client Affiliate is
American Home Food Products, Inc. During the five years preceding the date of
this Agreement: (a) Client has not been known by or used any legal, fictitious
or trade name; (b) Client has not changed its name in any respect; (c) Client
has not been the surviving entity of a merger or consolidation; and (d) Client
has not acquired all or substantially all of the assets of any person or entity.
Exception: Artisanal Premium Cheese, American Home Food Products, Inc.

                           c.        The execution, delivery and performance by
Client of this Agreement have been duly authorized by all necessary action on
the part of Client, and are not inconsistent with any organizational documents
of Client, do not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which
Client is a party or by which it is bound, and upon execution and delivery
hereof, this Agreement will constitute a legal, valid and binding agreement and
obligation of Client, enforceable in accordance with its terms.

                           d.        All financial statements of Client, and of
any guarantor of Client’s obligations under this Agreement, fully and fairly
present the financial condition of Client and any guarantor as of the date
thereof and the results of operations for the period or periods covered thereby.
Since the date of such financial statements there has been no material adverse
change in the financial condition of Client or any guarantor. Client agrees to
submit financial statements for Client to Summit and Client shall cause any
guarantor to submit financial statements for such guarantor to Summit as may be
requested by Summit, all such financial statements to fully and fairly present
the financial condition of Client or such guarantor, as the case may be, and to
be in a form and from a firm acceptable to Summit.

                           e.        Client shall conduct its business in a
lawful manner and in compliance with all applicable federal, state, and local
laws, ordinances, rules, regulations, and orders and shall pay when due all
lawfully imposed

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

9

--------------------------------------------------------------------------------




taxes upon its property, business and income. No later than the fifth day of
each month, Client shall certify in writing to Summit, in a form acceptable to
Summit, that all federal, state, and other taxes and assessments owing during
the prior month have been paid in full. Such certification shall be accompanied
by proof of payment in a form acceptable to Summit.

                           f.         This Agreement, the financial statements
referred to herein, and all other statements furnished by Client to Summit in
connection herewith contain no untrue statement of a material fact and omit no
material fact necessary to make the statements contained therein or herein not
misleading. Client represents and warrants that it has not failed to disclose in
writing to Summit any fact that materially and adversely affects, or is
reasonably likely to materially and adversely affect, Client’s business,
operations, properties, prospects, profits, condition (financial or otherwise),
or ability to perform this Agreement.

                           g.         No change of control of Borrower or any
guarantor shall occur except with prior written consent of Summit.

          Change of control means (1) in the case of a corporation, any sale,
assignment, or other transfer of more than Twenty-Five Percent (25%) of the
stock of such corporation or the persons who are the directors of such
corporation as of the date of this Agreement fail to constitute a majority of
the Board of Directors of such corporation, or the president or any other
executive officer of such corporation resigns, is terminated, or otherwise
ceases to function in such position; (2) in the case of a general or limited
partnership, any sale, assignment, or other transfer of more than Twenty-Five
Percent (25%) of the general partnership interests of such partnership, any of
the persons or entities who are a general partner of such partnership as of the
date of this Agreement ceases to be a general partner of such partnership, the
occurrence of any change of control in any general partner in such partnership,
or any general manager or person holding a similar position in such partnership
resigns, is terminated, or otherwise ceases to function in such position; or (3)
in the case of a limited liability company, any of the persons or entities who
are members of such limited liability company as of the date of this Agreement
ceases to be a member of such limited liability company, any managing member or
manager of such limited liability company resigns, is terminated, or otherwise
ceases to function in such position, or the occurrence of any change of control
in any such member, managing member or manager of such limited liability
company.

          18.            Representations, Warranties and Covenants Concerning
Collateral.

          Client represents, warrants, and covenants concerning the Collateral
as follows:

                           a.        All Purchased Accounts are Acceptable
Accounts.

                           b.         Client is the sole owner of the
Collateral.

                           c.        The Inventory and Accounts are not subject
to, and will be kept free and clear of, any security interest, lien, assignment,
or other encumbrance of any nature whatsoever except for current taxes and
assessments which are not delinquent, the security interests created by this
Agreement, and assignments and security interests created and disclosed in
writing to Summit prior to execution of this Agreement.

                           d.        Summit is authorized to file UCC Financing
Statements concerning the Collateral. Client agrees to execute any notices of
assignment and other documents reasonably requested by Summit for perfection or
enforcement of the rights and interests of Summit, and to give good faith,
diligent cooperation to Summit, and to perform such other acts reasonably
requested by Summit for perfection and enforcement of the rights and interests
of Summit. Summit is authorized to file, record, or otherwise utilize such
documents as it deems necessary to perfect and/or enforce any security interest
or lien granted hereunder.

                           e.        The place of business of Client, or, if
Client has more than one place of business, the location of its chief executive
office, is located in the state of New York. During the five years preceding the
date of this Agreement, this location has not been located outside of New York.
This location will not be moved from New York without at least Thirty (30) days
prior written notice to Summit.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

10

--------------------------------------------------------------------------------




                         f.          The Collateral and all records of Client
pertaining to the Collateral are located in New York. During the five years
preceding the date of this Agreement, the Collateral and all records of Client
pertaining to the Collateral have not been located outside New York.

                         g.          Client shall keep the Equipment, if any, in
good repair and be responsible for any loss or damage to the Equipment. Client
shall pay when due all taxes, license fees and other charges on the Equipment.
Client shall not sell, misuse, conceal, or in any way dispose of the Equipment
or permit it to be used unlawfully or for hire or contrary to the provisions of
any insurance coverage. Risk of loss of the Equipment shall be on Client at all
times unless Summit takes possession of the Equipment. Loss of or damage to the
Equipment or any part thereof shall not release Client from any of the
obligations secured by the Equipment.

                         h.          Client agrees to insure the Equipment and
Inventory, at Client’s expense, against loss, damage, theft, and such other
risks as Summit may request to the full insurable value thereof with insurance
companies and policies satisfactory to Summit. Summit shall be named as an
additional insured and loss payee under such policies. All such policies shall
provide for a minimum ten days written cancellation notice to Summit. Upon
request, policies or certificates attesting to such coverage shall be delivered
to Summit. Insurance proceeds may be applied by Summit toward payment of any
obligation secured by this Agreement, whether or not due, in such order of
application as Summit may elect.

                         i.          So long as no Event of Default has
occurred, Client shall have the right to sell or otherwise dispose of the
Inventory in the ordinary course of business. No other disposition of the
Inventory may be made without the prior written consent of Summit.

          19.          Assignment of Rights Concerning Collateral.

          Client hereby assigns to Summit all of its interest in and rights to
any Inventory which may be returned by Account Debtors, all rights as an unpaid
vendor or lienor, all rights of stoppage in transit, repletion and reclamation
relating thereto, all rights in and to all security therefor and guarantees
thereof, all rights against third parties with respect thereto, and all rights
under the UCC and any other law, statute, regulation or agreement.

          20.          Renewal of Financing Period and Termination of Financing.

          Each Financing Period shall automatically renew for an additional
Financing Period unless Client or Summit provides written notice of non-renewal
at least Sixty (60) days prior to the end of the current Financing Period.

          If Client elects to terminate a Financing Period at any time during
the first six (6) months after initial funding, Client agrees to pay Summit
Twenty-Five Thousand Dollars ($25,000). If Client elects to terminate a
Financing Period at any time after the initial six (6) months from initial
funding, except to replace this financing with Qualified Bank Financing as
provided herein, or if an Event of Default terminates the financing of Client’s
Accounts, Client Shall pay Summit the greater of Two Percent (2.00%) of the
Maximum Credit Limit or the Supplemental Fee for the remainder for the remainder
of the Financing Period. The Supplemental Fee shall be due and payable in full
upon such termination.

          Client must provide at least Sixty (60) days written notice to Summit
of intent to replace this financing with Qualified Bank Financing, which notice
shall itemize the material financial terms of the Qualified Bank Financing.
Within Thirty (30) days of receipt of such notice, Summit may provide written
notice to Client that Summit will match the material financial terms of the
Qualified Bank Financing whereupon Summit and Client shall amend this Agreement
to match the material financial terms of the Qualified Bank Financing and this
Agreement shall remain in force.

          Upon such non-renewal or termination, all other terms and provisions
of this Agreement, including, without limitation, the security interests granted
in favor of Summit, shall remain in full force and effect until all amounts
owing to Summit hereunder have been finally paid in full, except that Client
shall be excused from the covenants

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

11

--------------------------------------------------------------------------------




herein providing that Summit shall be the sole and exclusive purchaser and
source of financing for Client’s Accounts.

          Upon expiration of the final Financing Period or any other
termination, at the election of Summit, all outstanding Purchased Accounts will
immediately be Chargeback Accounts and all amounts owing to Summit by Client
pursuant to this Agreement shall, without notice of such election, accelerate
and become immediately due and payable in full.

          21.          Right to Perform for Client.

          Summit may, in its sole discretion, elect to discharge any security
interest, lien or other encumbrance upon any Accounts, elect to pay any
subcontractor, vendor, materialman, laborer, or other person to whom Client is
obligated, whether or not any mechanic’s lien or other encumbrance has been
asserted, and elect to pay any insurance charges payable by Client or provide
insurance as required herein if Client fails to do so. Any such payments and all
expenses incurred in connection therewith shall be immediately due and payable
by Client. Summit shall have no obligation to discharge any such security
interest, lien or other encumbrance or pay such insurance charges or provide
such insurance.

          22.          Power of Attorney to Endorse Checks.

          Client does hereby make, constitute and appoint Summit, and its
designees, as its true and lawful attorneys-in-fact, with full power of
substitution, with full power to endorse the name of Client upon any checks or
other forms of payment on Accounts and to effect the deposit and collection
thereof. This power of attorney is irrevocable and coupled with an interest.
Such power may be exercised at any time. Client does hereby make, constitute,
and appoint Summit, and its designees, as Client’s true and lawful attorneys in
fact, with full power of substitution, such power to be exercised only upon the
occurrence of an Event of Default, to: (a) receive, open, and dispose of all
mail addressed to Client; (b) cause mail relating to Accounts of Client to be
delivered to a designated address of Summit where Summit may open all such mail
and remove therefrom any payment of such Accounts; and (c) Summit may do any and
all other things necessary or proper to carry out the intent of this Agreement
and to perfect and protect the rights of Summit created under this Agreement.
This power of attorney is irrevocable and coupled with an interest. Exercise of
any of the foregoing powers shall be in the sole discretion of Summit without
any duty to do so.

          23.          Disclosure of Information.

          Client hereby consents to Summit disclosing to any financial
institution or investor providing financing for Summit or participating in this
financing, any and all information, knowledge, reports and records, including,
without limitation, financial statements, concerning Client or any guarantor.

          24.          Interest on Unpaid Amounts.

          In the event Client fails to pay any amount owing to Summit when due,
Client agrees to pay interest on such amount from the due date until paid, both
before and after judgment, at the Default Rate.

          25.          No Third Party Beneficiary.

          This Agreement is made for the sole and exclusive benefit of Summit
and Client and is not intended to benefit any third party. No such third party
may claim any right or benefit or seek to enforce any term or provision of this
Agreement.

          26.          Indemnification.

          CLIENT AGREES TO INDEMNIFY SUMMIT FOR ANY AND ALL CLAIMS WHICH MAY BE
ASSERTED AND FOR LIABILITIES AND DAMAGES WHICH MAY BE AWARDED AGAINST SUMMIT,
AND FOR ALL REASONABLE ATTORNEYS FEES, LEGAL EXPENSES AND OTHER EXPENSES

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

12

--------------------------------------------------------------------------------




INCURRED IN DEFENDING SUCH CLAIMS, ARISING FROM OR RELATING IN ANY MANNER TO THE
PURCHASE, FINANCING AND/OR COLLECTION OF ACCOUNTS PURSUANT TO THE TERMS OF THIS
AGREEMENT, EXCLUDING CLAIMS BASED ON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUMMIT. SUMMIT SHALL HAVE SOLE AND COMPLETE CONTROL OF THE DEFENSE OF ANY
SUCH CLAIMS, AND IS HEREBY GIVEN AUTHORITY TO SETTLE OR OTHERWISE COMPROMISE ANY
SUCH CLAIMS AS SUMMIT, IN GOOD FAITH, DETERMINES SHALL BE IN ITS BEST INTERESTS.

          27.          Default and Remedies.

          Time is of the essence of this Agreement. The occurrence of any of the
following events shall constitute a default under this Agreement and be termed
an “Event of Default”:

                         a.          Failure by Client to pay any amount to
Summit when due.

                         b.          Client fails in the payment or performance
of any obligation, covenant, agreement, or liability created by this Agreement.

                         c.          Any representation, warranty, or financial
statement made by or on behalf of Client, or any guarantor, proves to have been
materially false or materially misleading when made or furnished.

                         d.          Any default or event which, with the giving
of notice or the passage of time or both, would constitute a default, occurs on
any indebtedness of Client or any guarantor.

                         e.          Client or any guarantor becomes dissolved
or terminated or dies.

                         f.          A receiver, trustee, or custodian is
appointed for any part of Client’s or any guarantor’s property, or any part of
Client’s or any guarantor’s property is assigned for the benefit of creditors.

                         g.          Any proceeding is commenced or petition
filed under any bankruptcy or insolvency law by or against Client or any
guarantor.

                         h.          Any judgment is entered against Client or
any guarantor which may materially affect Client’s or any guarantor’s financial
condition.

                         i.          Client or any guarantor becomes insolvent
or unable to pay its debts as they mature.

                         j.          The Purchased Accounts become, for any
reason whatsoever, substantially delinquent or uncollectible.

                         k.          Client fails, within ninety (90) days from
the date of this Agreement, to provide satisfactory evidence to Summit, in
Summit’s sole discretion, that the Client Affiliate Past Due Taxes have been
paid in full or otherwise subordinated to Summit in a manner acceptable in
Summit’s sole discretion.

                         l.          Any tax liens are filed against Client
Affiliate after the date of this Agreement.

                         m.          Client Affiliate fails to timely pay all
federal, state, and other taxes and assessments arising after the date of this
Agreement as the same become due.

          Waiver of any Event of Default shall not constitute a waiver of any
subsequent Event of Default.

          Upon the occurrence of any Event of Default and at any time
thereafter, at the election of Summit and without notice of such election,
Summit may immediately terminate the right of Client to request Advances, treat
all outstanding Purchased Accounts as Chargeback Accounts, and all obligations
of Client to Summit shall accelerate and become immediately due and payable in
full and Summit shall have all rights and remedies created by or arising

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

13

--------------------------------------------------------------------------------




from this Agreement and the following rights and remedies, in addition to all
other rights and remedies existing at law, in equity, or by statute:

                         a.          Summit shall have all the rights and
remedies available under the UCC.

                         b.          Summit shall have the right to enter upon
any premises where the Collateral or records pertaining thereto may be and take
possession of the Collateral and records relating thereto.

                         c.          Upon request of Summit, Client shall, at
the expense of Client, assemble the Collateral and records relating thereto at a
place designated by Summit and tender the Collateral and records to Summit.

                         d.          Without notice to Client, Summit may obtain
the appointment of a receiver of the business, property and assets of Client and
Client hereby consents to the appointment of Summit or such person as Summit may
designate as such receiver.

                         e.          Summit may sell, lease or otherwise dispose
of any or all of the Collateral in a manner that is commercially reasonable for
property of similar quality and characteristics and, after deducting the
reasonable costs and out-of-pocket expenses incurred by Summit, including,
without limitation, (i) reasonable attorneys fees and legal expenses, (ii)
transportation and storage costs, (iii) costs of advertising sale of the
Collateral, (iv) sale commissions, (v) sales tax, (vi) costs for improving or
repairing the Collateral, and (vii) costs for preservation and protection of the
Collateral, and apply the remainder against, or to hold as a reserve against,
the obligations secured by this Agreement. Client hereby grants Summit an
irrevocable license to use any and all trademarks and copyrights of Client in
connection with Summit’s disposition of the Collateral.

          Client and any guarantors shall be liable for all deficiencies owing
on any obligations secured by the Collateral after liquidation of the
Collateral.

          Upon occurrence of an Event of Default, the interest rate on
obligations of Client owing to Summit shall be increased to the Default Rate.
After the occurrence of an Event of Default, Summit shall retain the exclusive
right to collect outstanding Chargeback Accounts, regardless of whether the
Chargeback Account has been repurchased by Client, until all obligations owing
to Summit by Client have been paid in full.

          The rights and remedies herein conferred are cumulative and not
exclusive of any other rights or remedies and shall be in addition to every
other right, power and remedy herein specifically granted or existing at law, in
equity, or by statute which Summit might otherwise have and may be exercised
from time to time and as often and in such order as may be deemed expedient by
Summit. No delay or omission by Summit in the exercise of any such right, power
or remedy or in the pursuance of any remedy shall impair any such right, power
or remedy or be construed to be a waiver of any Event of Default or to be an
acquiescence therein.

          28.          Payment of Expenses and Attorneys Fees.

          Client shall pay all reasonable expenses of Summit relating to the
negotiation, documentation, and administration of this Agreement, including,
without limitation, title insurance, recording fees, filing fees, fees of
collection services, reasonable attorneys fees and legal expenses, returned
check fees, photocopies, postage, audit and field examination fees and costs,
inspection fees, wire transfer fees, and overnight delivery expenses, whether
incurred in making Advances, in future amendments or modifications to this
Agreement, or in ongoing administration of this financing.

          Upon occurrence of an Event of Default, Client agrees to pay all costs
and expenses, including reasonable attorney fees and legal expenses, incurred by
Summit in enforcing or exercising any remedies under this Agreement or any other
rights and remedies.

          Client agrees to pay all expenses, including reasonable attorney fees
and legal expenses, incurred by Summit in any bankruptcy proceedings of any type
involving Client, any guarantor, this Agreement, the Purchased

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

14

--------------------------------------------------------------------------------




Accounts, or the Collateral, including, without limitation, expenses incurred in
modifying or lifting the automatic stay, determining adequate protection, use of
cash collateral or relating to any plan of reorganization.

          29.          Bankruptcy Considerations.

          Client covenants that it will notify Summit of any voluntary or
involuntary bankruptcy petition under the United States Bankruptcy Code filed by
or against Client or any guarantor, or any assignment for the benefit of
creditors by Client or any guarantor, within Twenty-Four (24) hours of any such
filing or assignment. Failure to notify Summit of any such bankruptcy filing or
assignment within Twenty-Four (24) hours shall constitute an Event of Default.

          Client acknowledges that this Agreement is a contract to extend debt
financing or financial accommodations to or for the benefit of Client within the
meaning of 11 U.S.C. §365(c)(2) and, as such, may not be assumed or assigned.
Summit shall be under no obligation to provide any financing under this
Agreement from and after the filing of any voluntary or involuntary petition
against Client.

          30.          Limitation of Consequential Damages.

          Summit and its general and limited partners, the partners, members,
officers and directors thereof, and the employees, representatives, agents, and
attorneys of Summit, shall not be liable to Client or any guarantor for
consequential damages arising from or relating to any breach of contract, tort,
or other wrong in connection with the negotiation, documentation, administration
of this Agreement or collection of the Accounts.

          31.          Force Majeure.

          In the event Summit is unable to carryout its obligations under this
Agreement due to reasons beyond its reasonable control, it is agreed that the
obligations of Summit hereunder shall be suspended during the continuance of
such inability, Summit shall not be liable for damages, and Client shall not be
entitled to any refund of amounts paid, provided that such cause shall be
remedied as far as reasonably possible with all reasonable dispatch.

          32.          Cure Period.

          In the event that any acts of God, acts of civil war or military
authority, embargos, epidemics, war, terrorist attacks, riots, insurrections,
fires, explosions, nuclear accidents, floods, strikes, power blackouts, or other
similar events beyond the reasonable control of Client cause delay in Client’s
timely re-purchase of Chargeback Accounts, Client shall be entitled to a cure
period on Chargeback Accounts arising after any such event, which cure period
shall be for the lesser of (i) a reasonable period of time for Client to
re-purchase Chargeback Accounts after the cessation of any such event, or (ii)
for a period of thirty (30) days commencing on the date of any such event.

          33.          Revival Clause.

          If the incurring of any debt by Client or the payment of any money or
transfer of property to Summit by or on behalf of Client or any guarantor
(including collection of any Account) should for any reason subsequently be
determined to be “voidable” or “avoidable” in whole or in part within the
meaning of any state or federal law (collectively “voidable transfers”),
including, without limitation, fraudulent conveyances or preferential transfers
under the United States Bankruptcy Code or any other federal or state law, and
Summit is required to repay or restore any voidable transfers or the amount or
any portion thereof, or upon the advice of counsel for Summit is advised to do
so, then, as to any such amount or property repaid or restored, including all
reasonable costs, expenses, and attorneys fees of Summit related thereto, the
liability of Client and any guarantor shall automatically be revived, reinstated
and restored and shall exist as though the voidable transfers had never been
made.

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

15

--------------------------------------------------------------------------------




          34.          Joint and Several Liability.

          Client and any guarantors shall each be jointly and severally liable
for all obligations and liabilities arising under this Agreement and the other
agreements, documents, obligations, and transactions contemplated by this
Agreement.

          35.          Severability of Invalid Provisions, Headings,
Interpretations of Agreement.

          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          All references in this Agreement to the singular shall be deemed to
include the plural when the context so requires, and visa versa. References in
the collective or conjunctive shall also include the disjunctive unless the
context otherwise clearly requires a different interpretation.

          36.          Notices.

          All notices which are expressly required to be in writing may be
mailed, postage prepaid, addressed to the address stated at the beginning of
this Agreement, or to such other address which is provided in accordance with
this Section. Any notice so mailed shall be deemed given Three (3) days after
mailing. Any notice otherwise delivered shall be deemed given when received by
the addressee. Any notice which is not expressly required to be given in writing
may be given orally.

          37.          Survival of Representations, Warranties and Covenants.

          All agreements, representations, warranties and covenants made herein
by Client shall survive the execution and delivery of this Agreement and any
bankruptcy proceedings involving Client and shall continue in effect so long as
any obligation to Summit contemplated by this Agreement is outstanding and
unpaid, notwithstanding any termination of this Agreement.

          38.          Jury Waiver, Exclusive Jurisdiction of Utah Courts.

          CLIENT HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

          Client acknowledges that by execution and delivery of this Agreement,
Client has transacted business in the State of Utah and Client hereby
voluntarily submits to, consents to, and waives any defense to the jurisdiction
of courts located in the State of Utah as to all matters relating to or arising
from this Agreement.

          EXCEPT AS EXPRESSLY AGREED IN WRITING BY SUMMIT, THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION
OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES ARISING UNDER OR RELATING TO
THIS AGREEMENT. NO LAWSUIT, PROCEEDING, ALTERNATIVE DISPUTE RESOLUTION, OR ANY
OTHER ACTION RELATING TO OR ARISING UNDER THIS AGREEMENT MAY BE COMMENCED OR
PROSECUTED IN ANY OTHER FORUM, EXCEPT AS EXPRESSLY AGREED IN WRITING BY SUMMIT.

          39.          Assignability.

          This Agreement is not assignable or transferable by Client and any
such purported assignment or transfer is void. This Agreement shall be binding
upon the successors of Client. Client acknowledges and agrees that Summit may
assign all or any portion of this Agreement, including, without limitation,
assignment of the rights, benefits and

 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

16

--------------------------------------------------------------------------------




remedies of Summit hereunder without any assignment of the duties, obligations
or liabilities of Summit hereunder, and may sell participations in this
financing.

          40.          Integrated Agreement, Amendment, Headings, Governing Law.

          This Agreement replaces and supersedes any prior agreement between
Client and Summit. This Agreement and the documents identified or contemplated
herein constitute the entire agreement between Summit and Client as to the
subject matter hereof and may not be altered or amended except by written
agreement signed by Summit and Client. No provision hereof may be waived by
Summit except upon written waiver executed by Summit. This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah and
this Agreement shall be deemed to have been executed by the parties in the State
of Utah. This Agreement shall not be deemed to have been entered into until
accepted by Summit at its chief executive office in Salt Lake City, Utah and
shall be performed by Summit and the financing administered by Summit in Salt
Lake City, Utah.

          Dated: February 19, 2009.

 

 

 

 

 

Summit Financial Resources, L.P.

 

 

 

 

 

By:

/s/ Gordon P. LaHaye

 

 

 

 

 

 

 

 

Name:

Gordon P. LaHaye

 

 

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

Artisanal Cheese, LLC, a New York limited liability company

 

 

 

 

 

By:

/s/ Daniel W. Dowe

 

 

 

 

 

   Daniel W. Dowe

 

 

   President & Chief Executive Officer


 

 

Artisanal Cheese, LLC

 

1/16/09

Initials

17

--------------------------------------------------------------------------------